                                           Case 3:20-cr-00266-JST Document 91 Filed 09/21/21 Page 1 of 1




                                   1
                                   2                                UNITED STATES DISTRICT COURT
                                   3                           NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                   5     UNITED STATES OF AMERICA,
                                                                                        Case No. 20-cr-0266 JST (NC)
                                   6                   Plaintiff,
                                                                                        ORDER DENYING DEFENDANT’S
                                   7             v.                                     INTERNATIONAL TRAVEL
                                                                                        REQUEST
                                   8     MICHAEL B. ROTHENBERG,
                                   9                   Defendant.
                                                                                        Re: ECF 83
                                  10
                                  11
                                  12          As the criminal duty Magistrate Judge, I have reviewed defendant Michael
Northern District of California
 United States District Court




                                  13   Rothenberg’s letter request for modification of his pretrial release conditions so that he
                                  14   may take an international vacation; letters in support from his significant other, who is his
                                  15   proposed travel partner; and the opposition from the prosecution. ECF 83, 92. I determine
                                  16   that Rothenberg has not shown good cause to take an international vacation to an
                                  17   unspecified location during a global pandemic while felony charges are pending against
                                  18   him here. A vacation within the United States, without need for return of his passport,
                                  19   could serve a similar rehabilitative need without increasing the risk of non-appearance at
                                  20   future court dates. I therefore deny the requested modification and vacate the hearing
                                  21   noticed for September 23.
                                  22
                                  23          IT IS SO ORDERED.
                                  24
                                  25   Dated: September 21, 2021                  _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  26                                                    United States Magistrate Judge
                                  27
                                  28   cc: Pretrial
